

115 S858 IS: Fair Housing for Domestic Violence and Sexual Assault Survivors Act of 2017
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 858IN THE SENATE OF THE UNITED STATESApril 5 (legislative day, April 4), 2017Mrs. Shaheen (for herself, Mr. Franken, Ms. Stabenow, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide protection for survivors of domestic violence or sexual assault under the Fair Housing
			 Act.
	
 1.Short titleThis Act may be cited as the Fair Housing for Domestic Violence and Sexual Assault Survivors Act of 2017.
 2.FindingsCongress makes the following findings: (1)Cities, towns, and rural communities in the United States continue to face enormous challenges regarding domestic violence, sexual assault, dating violence, stalking, and other forms of intimate partner violence.
 (2)One in 3 women have experienced rape, physical violence, or stalking by an intimate partner in their lifetime.
 (3)Approximately 7,000,000 women are raped or physically assaulted by a current or former intimate partner each year.
 (4)Each day, an average of 3 women are killed by a current or former partner. (5)Researchers estimate that domestic violence costs employers up to $13,000,000,000 each year.
 (6)A fundamental component of ending domestic and sexual violence is securing safe and affordable housing for victims.
 (7)Research indicates that— (A)nearly 50 percent of all homeless women report that domestic violence was the immediate cause of their homelessness;
 (B)92 percent of homeless women report having experienced severe physical or sexual violence at some point in their lives; and
 (C)victims become homeless as a result of sexual assault, and once homeless, are vulnerable to further sexual victimization and exploitation.
 (8)Surveys show that a majority of victims who experience a sexual assault in their home do not relocate to a safe environment because they do not have sufficient funds and are not aware of better options.
 (9)Domestic and sexual violence victims often find themselves trapped in homes where they are further victimized by caregivers, parents, siblings, landlords, intimate partners, neighbors, or others in or near their home. Economic insecurity and the trauma that often follows sexual assault make it difficult, if not impossible, for many victims to access safe, affordable housing options for themselves and their families.
 (10)Domestic and sexual violence victims continue to face discrimination in securing and maintaining housing based on their status as victims and as a result of crimes committed against them.
 (11)Research by the Attorney General of the State of New York found that 67 percent of domestic violence victims reported that discrimination by landlords is a significant obstacle in obtaining housing.
 (12)Research also shows that victims of domestic violence or sexual assault are commonly denied housing opportunities if a previous residence of the victim was a domestic violence shelter, if the victim has secured a protective order, or if there is other evidence that the victim has experienced a previous domestic violence incident.
 (13)Studies show that victims of domestic violence or sexual assault often face eviction based on a single domestic violence incident.
 (14)It is in the public interest to ensure that victims of domestic violence, sexual assault, dating violence, stalking, and other forms of intimate partner violence are not discriminated against, particularly with respect to housing, based on their status as victims or the crimes committed against them.
 (15)Nothing in this Act should be interpreted to limit the ability of victims of domestic violence or sexual assault to recover for claims of discrimination on the basis of sex or race under the Fair Housing Act (42 U.S.C. 3601 et seq.), including with respect to failure to conform to gender stereotypes or policies that disproportionately affect women.
			3.Survivors of domestic violence or sexual assault as protected class under the Fair Housing Act
 (a)In generalThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended— (1)in section 802 (42 U.S.C. 3602), by adding at the end the following:
					
 (p)Domestic violence— (1)has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)); and
 (2)includes— (A)dating violence and stalking, as defined in such section 40002(a); and
 (B)threatened domestic violence. (q)Sexual assault—
 (1)has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)); and
 (2)includes threatened sexual assault.; (2)in section 804 (42 U.S.C. 3604)—
 (A)in subsection (a), by inserting , or because the person is a survivor of domestic violence or sexual assault before the period at the end; (B)in subsection (b), by inserting, , or because the person is a survivor of domestic violence or sexual assault before the period at the end;
 (C)in subsection (c), by striking or national origin and inserting, national origin, or whether a person is a survivor of domestic violence or sexual assault; (D)in subsection (d), by inserting , or because the person is a survivor of domestic violence or sexual assault, after national origin; and
 (E)in subsection (e), by inserting , or of a person or persons who are survivors of domestic violence or sexual assault before the period at the end; (3)in section 805 (42 U.S.C. 3605)—
 (A)in subsection (a), by inserting , or because the person is a survivor of domestic violence or sexual assault before the period at the end; and (B)in subsection (c), by striking or familial status and inserting familial status, or whether a person is a survivor of domestic violence or sexual assault;
 (4)in section 806 (42 U.S.C. 3606), by striking or national origin and inserting national origin, or whether a person is a survivor of domestic violence or sexual assault; (5)in section 807 (42 U.S.C. 3607), by adding at the end the following:
					
 (c)Nothing in this title shall prohibit Federal, State, or local governmental or other assistance or a preference program designed to assist or benefit domestic violence or sexual assault survivors in seeking, securing, or maintaining dwellings, shelters, or any other form of housing, including associated notices, statements, or advertisements.; and
 (6)in section 808(e)(6) (42 U.S.C. 3608(e)(6)), by inserting status as a survivor of domestic violence or sexual assault, after handicap,. (b)Prevention of intimidation in fair housing casesThe Civil Rights Act of 1968 (42 U.S.C. 1301 et seq.) is amended—
 (1)in section 901 (42 U.S.C. 3631)— (A)in subsection (a), by inserting , or because the person is a survivor of domestic violence or sexual assault, after national origin;
 (B)in subsection (b)(1), by inserting or because the person is a survivor of domestic violence or sexual assault, after national origin,; and (C)in subsection (c), by inserting or because the person is a survivor of domestic violence or sexual assault, after national origin,; and
 (2)by inserting after section 901 the following: 902.DefinitionsIn this title, the terms domestic violence and sexual assault have the meanings given those terms in section 802..